Name: Commission Regulation (EC) No 1514/1999 of 9 July 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product;  prices;  economic policy
 Date Published: nan

 Avis juridique important|31999R1514Commission Regulation (EC) No 1514/1999 of 9 July 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes Official Journal L 175 , 10/07/1999 P. 0038 - 0038COMMISSION REGULATION (EC) No 1514/1999of 9 July 1999fixing for the 1999/2000 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 3(3) and Article 4(9) thereof,(1) Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 702/1999(4), fixes the dates of the marketing years;(2) Whereas Articles 3 and 4 of Regulation (EC) No 2201/96 set the criteria for fixing the minimum price and the amount of the production aid respectively;(3) Whereas Article 3 of Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes(5), defines the products for which the minimum price and the aid are fixed; whereas Article 2 of that same Regulation lays down the characteristics that these products must possess; whereas the minimum price and the production aid for the 1999/2000 marketing year should therefore be fixed;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 193,523/100 kg, net from the producer, for dried plums derived from prunes d'Ente;(b) the production aid referred to in Article 4 of Regulation (EC) No 2201/96 shall be EUR 79,976/100 kg net for prunes.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 89, 1.4.1999, p. 26.(5) OJ L 56, 4.3.1999, p. 8.